
	
		I
		111th CONGRESS
		1st Session
		H. R. 1494
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To ensure that a private for-profit nursing home affected
		  by a major disaster receives the same reimbursement as a public nursing home
		  affected by a major disaster.
	
	
		1.Short titleThis Act may be cited as the
			 Nursing Home Emergency Assistance
			 Act.
		2.Federal
			 assistance to private for-profit nursing homesTitle IV of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act is amended by inserting after section 408
			 (42 U.S.C. 5170 et seq.) the following:
			
				409.Federal
				assistance to private for-profit nursing homes
					(a)In
				generalNotwithstanding any
				other provision of this Act, the President may provide, from funds made
				available to carry out this Act, reimbursement to a private for-profit nursing
				home, for damage to, or an expense incurred by, such nursing home during a
				major disaster or emergency, in accordance with this section.
					(b)EligibilityA private for-profit nursing home shall be
				eligible to receive reimbursement under subsection (a) if, as determined by the
				President, in consultation with the Governor of a State—
						(1)the damage to, or expense incurred by, the
				nursing home was the result of a major disaster or emergency;
						(2)the nursing home
				is located within 30 miles of the major disaster or emergency area; and
						(3)during the major
				disaster or emergency, the nursing home acted in accordance with any relevant
				requirement that would apply to a private nonprofit nursing home seeking, and
				eligible for, reimbursement under this Act.
						(c)LimitationThe amount of reimbursement provided to a
				private for-profit nursing home under this section shall not be greater than
				the amount of reimbursement available under this Act for a public or private
				nonprofit nursing home for similar damage or incurred expenses after a major
				disaster or emergency.
					(d)DefinitionIn
				this section, the term nursing home means an establishment with
				3 or more beds that provides nursing or personal care services to the older
				population, infirm, or chronically
				ill.
					.
		
